DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendments to the claims were filed on 09/20/2021 in response to telephone interviews with Mr. Andrew L. Dunlap, Reg. # 60,554 ending on 09/16/2021. 


Reason for Allowance
     The following is an examiner’s statement of reasons for allowance:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in amended independent claims 1, 9, 10, 18, 23 and 24, when taken in the context of the claim as a whole.
The closest prior art of record, Vaidya et al. (US 2011/0246998) in view of Ayyadi et al. (Semiconductor Simulations Using a Coupled Quantum Drift-Diffusion Schrodinger-Poission Model, 12 August 2004) in further view of Bortolossi, Andrea (3D Finite Element Drift-Diffusion Simulation of Semiconductor Devices, 25 July 2014) in further view of Dolinsky et al. (US 9983979), disclose different portions of the limitations of the amended independent claims 1, 9 and 10 (Vaidya: [0002], [0004], [0026], [0028] teaches scheduling and allocation of sequences of tasks on different processing cores; Ayyadi: abstract, pg. 2: Bortolossi: pgs. 17 and 23 teaches the material cases that the tasks corresponds to have different material and/or material states;  Dolinsky: Col 3 lines 19-64: teaches culling of tasks based on execution results that are obtained); they however do not anticipate or render obvious the overall combined structure and features set forth in the amended independent claims 1, 9 and 10, when viewed as an order whole of the different portions of the limitations contained therein.
These limitations are in conjunction with all the other limitations that are not specifically recited in the quotes.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claims as a whole.
The closest prior art of record, Vaidya et al. (US 2011/0246998) in view of Ayyadi et al. (Semiconductor Simulations Using a Coupled Quantum Drift-Diffusion Schrodinger-Poission Model, 12 August 2004) in further view of Bortolossi, Andrea (3D Finite Element Drift-Diffusion Simulation of Semiconductor Devices, 25 July 2014) in further view of Gupta et al. (US 8984516), disclose different portions of the limitations of the amended independent claims 18, 23 and 24 (Vaidya: [0002], [0004], [0026], [0028] teaches scheduling and allocation of sequences of tasks on different processing cores; Ayyadi: abstract, pg. 2: teaches that the tasks are for multi-scale simulations of material cases at different scale using different approaches; Bortolossi: pgs. 17 and 23 teaches the material cases that the tasks corresponds to have different material and/or material states;  Gupta: Col 2 lines 49-58, col 9 lines 14-35, col 11 lines 16-27, 50-65: teaches reusing of intermediate 
These limitations are in conjunction with all the other limitations that are not specifically recited in the quotes.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claims as a whole. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement for Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198